49 So. 3d 801 (2010)
MONROE COUNTY, Florida, Appellant,
v.
Charles M. CISNEROS, et al., Appellees.
No. 3D09-2981.
District Court of Appeal of Florida, Third District.
November 10, 2010.
Rehearing Denied December 30, 2010.
Cynthia L. Hall, Assistant County Attorney, Key West, for appellant.
Andrew M. Tobin, Tavernier, for appellees.
Before GERSTEN and SHEPHERD, JJ., and SCHWARTZ, Senior Judge.
SHEPHERD, J.
This is an appeal by Monroe County from an order granting mandamus relief to Charles M. Cisneros and Griset Cisneros, rendered by the Monroe County Circuit Court, sitting in its appellate capacity, pursuant to a request made by the Cisneroses to that court while the court had pending before it the Cisneros' statutorily authorized appeal, see § 162.11, Fla. Stat. (2009), of two code enforcement orders pertaining to the same subject matter. On well-established principles that mandamus relief lies only to compel a ministerial act, see City of Miami Beach v. Mr. Samuel's, Inc., 351 So. 2d 719 (Fla.1977), where the respondent has a clear legal duty to perform the act, see Adams v. State, 560 So. 2d 321 (Fla. 1st DCA 1990); Ferris v. Bd. of Pub. Instruction of Sumter Cnty., 119 So. 2d 389 (Fla. 2d DCA 1960), and the petitioner has no other adequate or complete remedy, see Shevin ex rel. State v. Pub. Serv. Comm'n, 333 So. 2d 9 (Fla.1976), we reverse the order granting petition for mandamus.
Reversed and remanded for further proceedings.